Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oganesian et al (US 2016/0238836).
Regarding claim 1, Oganesian shows in Figs.3E-5 the following elements of applicant’s claim: a sensing unit (10), wherein the sensing unit is formed by a plurality of sensing pixels arranged in array (Figs.3E-5), and each of the plurality of sensing pixels comprises: a body (Fig.5; 38, 12); and a sensing element (18), disposed on a bottom surface of the body, wherein during sensing, a light enters and passes through the body and is transmitted to the sensing element (Fig.5); the plurality of sensing pixels are divided into at least a first group (pixels 18 located near a center) and a second group (pixels 18 located at a periphery) from a center of the array to a periphery of the array, and photon collection efficiency of sensing pixels in the first group is less than photon collection efficiency of sensing pixels in the second group (paragraph 21, lines 15-20; Figs.3E-5).
Regarding claims 2 and 6, the limitations therein are shown in Fig.5 of Oganesian et al.
Regarding claim 9, the limitation therein is disclosed in paragraph 17 of Oganesian et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oganesian et al in view of Yamaguchi et al (US 6,344,666).
Regarding claim 4, although Oganesian does not disclose the feature of utilizing a metal layer for forming openings, wherein an opening near the periphery is wider than an opening near the center, such feature is known in the art as disclosed by Yamaguchi et al (Figs.4A-4B; col.7, line 55-col.8, line 4) and it would have been obvious to one of ordinary skill in the art to utilize the teaching of Yamaguchi et al in the device of Oganesian in view of meeting different design requirements.  Regarding claim 5, the specific ratio utilized would have been an obvious design choice to one of ordinary skill in the art merely depending on the needs of the particular application and only involving routine skill in the art.

Claims 3, 7, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oganesian et al.
Regarding claims 3 and 7, the specific ratio utilized would have been an obvious design choice to one of ordinary skill in the art merely depending on the needs of the particular application and only involving routine skill in the art.
Regarding claims 8 and 10, the specific shape of a light guide utilized and the specific light source device would have been obvious to one of ordinary skill in the art in view of meeting different design requirements and achieving the particular desired performance.

Allowable Subject Matter
Claims 11-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 11-16, the prior art fails to disclose or make obvious a design method of a sensing module comprising, in addition to the other recited features of the claim, the features of sensing a light by a sample sensing module; obtaining simulated data according to original data; calculating photon collection efficiency required by a plurality of sensing pixels at different positions; determining structural data of the plurality of sensing pixels at different positions; and manufacturing the target sensing module according to the sensing pixel design data in the manner recited in claim 11.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K PYO whose telephone number is (571)272-2445.  The examiner can normally be reached on 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Y Epps can be reached on 571-272-2485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN K PYO/Primary Examiner, Art Unit 2878